United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2082
                         ___________________________

                ELM; Lidia Larios-Miranda; Selina Larios-Miranda

                             lllllllllllllllllllllPetitioners

                                           v.

              Loretta E. Lynch, Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                             Submitted: April 21, 2016
                               Filed: May 5, 2016
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.

       Guatemalan citizens and siblings ELM, and Lidia and Selina Larios-Miranda
petition for review of an order of the Board of Immigration Appeals (BIA) upholding
an immigration judge’s (IJ’s) denial of their applications for asylum and relief under
the Convention Against Torture (CAT).1 Where, as here, the BIA adopts and affirms
the IJ’s decision but adds its own reasoning, this court reviews both the BIA’s and
IJ’s decisions together. See Quinonez-Perez v. Holder, 635 F.3d 342, 344 (8th Cir.
2011) (decisions are reviewed to determine if substantial evidence supports them, and
are reversed only when petitioner shows evidence is so compelling that no reasonable
factfinder could fail to find in his favor). We disagree with petitioners that the record
compels the conclusion that they have a well-founded fear of future persecution on
account of a protected ground.2 See Garcia-Colindres v. Holder, 700 F.3d 1153, 1158
(8th Cir. 2012) (petitioners must demonstrate that fear is subjectively genuine and
objectively reasonable); see also Aguinada-Lopez v. Lynch, 814 F.3d 924, 926 (8th
Cir. 2016) (for particular social group to be cognizable, it must share common,
immutable characteristic, be defined with particularity, and be socially distinct such
that it is identified as group by society of which it is part). We also find no support
in the record for their CAT claim. See Juarez Chilel v. Holder, 779 F.3d 850, 856
(8th Cir. 2015) (discussing requirements for relief under CAT). The petition for
review is denied.
                          ______________________________




      1
       Petitioners have waived the denial of withholding of removal. See Wanyama
v. Holder, 698 F.3d 1032, 1035 n.1 (8th Cir. 2012) (waiver of claim).
      2
          Petitioners concede that they did not establish past persecution.

                                           -2-